                Case 1:21-cv-06904-AJN Document 1 Filed 08/16/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
HSCM Bermuda Fund Ltd.,

                    Plaintiff,                                       Case No. 21-CV-6904

                         -against-                                   COMPLAINT

24 Capital, LLC, Business Advance Team LLC,
d/b/a Everyday Capital, Newco Capital Group VI
LLC,
                  Defendants.
---------------------------------------------------------------- x

           Plaintiff HSCM Bermuda Fund Ltd. (“HSCM”), by and through its attorneys, Locke Lord

LLP, for its complaint against 24 Capital, LLC (“24 Capital”), Business Advance Team LLC, d/b/a

Everyday Capital (“Everyday”), and Newco Capital Group VI LLC (“Newco”) (collectively,

“Defendants”) upon knowledge and belief as to its own acts and upon information and belief as to

the acts of all others, states and follows:

                                     PRELIMINARY STATEMENT

           1.       This action is for declaratory judgment and conversion. It arises from HSCM’s

loans of more than $150,000,000.00 to Seeman Holtz Property and Casualty, Inc. and its successor

entity Seeman Holtz Property and Casualty, LLC through a series of transactions starting in 2016.

           2.       The loan agreements related to these loans gave HSCM a secured interest in all

assets of the Seeman Holtz entity. HSCM filed a series of UCC-1 Financing Statements starting

in 2016 perfecting that secured interest.

           3.       The Seeman Holtz entity is currently owed receivables from a number of third-

parties.

           4.       Defendants have each asserted claims to those receivables, among other assets of

the Seeman Holtz entity, alleging that they have an interest in those receivables and/or other assets.



96003836v.1
              Case 1:21-cv-06904-AJN Document 1 Filed 08/16/21 Page 2 of 10




        5.        But all of the purported interests asserted by these Defendants post-date HSCM’s

secured interest first perfected by the 2016 UCC-1 Financing Statement.

        6.        HSCM has advised Defendants of their senior secured and perfected interest in the

receivables and their proceeds. Yet despite this knowledge, Defendants continue wrongfully in

their efforts to freeze or obtain receivables depriving HSCM of their right to the assets, and their

proceeds.

        7.        Accordingly, an actual controversy exists requiring a declaratory judgment

adjudicating HSCM as the senior secured interest holder in all assets of the Seeman Holtz entity.

        8.        Further, as set forth in greater detail herein, the Defendants have committed

conversion as to those same assets and their proceeds.


                                             PARTIES

        9.        HSCM is an entity incorporated under the laws of Bermuda with its principal place

of business located in Bermuda.

        10.       Upon information and belief, defendant 24 Capital is a limited liability company

organized under the laws of the State of New York with its principal place of business located in

the State of Connecticut. Upon information and belief, the sole member of 24 Capital resides in

Long Island, City, New York.

        11.       Upon information and belief, defendant Everyday is a limited liability company

organized under the laws of the State of New York with its principal place of business located in

the State of New York.

        12.       Upon information and belief, defendant Newco is a limited liability company

organized under the laws of the State of New York with its principal place of business in the State

of New York.


                                                  2

96003836v.1
              Case 1:21-cv-06904-AJN Document 1 Filed 08/16/21 Page 3 of 10




                                    JURISDICTION & VENUE

        13.       This Court has subject matter jurisdiction over this action pursuant to Fed. R. Civ.

P. 22 and 28 U.S.C. § 1332(a)(1). The parties’ citizenship is completely diverse and the amount in

controversy well exceeds the sum of $75,000, exclusive of interest and costs.

        14.       Additionally, this Court has jurisdiction over this action pursuant to 12 U.S.C. §

632, which provides for jurisdiction over suits involving international banking where at least one

party to the suit is an entity organized under the laws of the United States and the suit arises out of

a transaction involving international or foreign banking or financial operations.

        15.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) because

all Defendants are residents of the State of New York and, upon information and belief, at least

one of the Defendants resides in this judicial district. Venue is also proper in this judicial district

pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving

rise to the claims herein occurred in this judicial district.


                                    FACTUAL ALLEGATIONS

        A.        The HSCM Loans

        16.       On August 29, 2016, HSCM and HSCM F1 Master Fund Ltd. (“HSCM Master,”

and collectively, henceforth, with HSCM and other applicable affiliates that were party to the loan

documents, “HSCM”), as lenders, made a loan to Seeman Holtz Property and Casualty, Inc.

(“SHPC, Inc.”), a Florida corporation, as borrower, in the original maximum principal amount of

$25,000,000.00 pursuant to a Loan Agreement dated August 29, 2016 (as amended restated,

modified, extended, renewed, replaced, supplemented, restructured, and/or refinanced from time

to time, the “Loan Agreement”) and evidenced by a $2,250,000.00 Promissory Note of even date,

among other loan documents.


                                                    3

96003836v.1
              Case 1:21-cv-06904-AJN Document 1 Filed 08/16/21 Page 4 of 10




        17.       HSCM Master, as administrative agent for itself and HSCM, entered into a Security

Agreement with SHPC, Inc. dated August 29, 2016 (as amended restated, modified, extended,

renewed, replaced, supplemented, restructured, and/or refinanced from time to time, the “Security

Agreement”). The collateral for the debt was all assets of SHPC, Inc. as set forth in the Security

Agreement, including without limitation, all accounts, accounts receivable, chattel paper, contract

rights, instruments, promissory notes, payment intangibles, and any and all other rights to the

payment of monies. In addition, the collateral included, without limitation, all accounts arising

out of or in connection with certain insurance policies, all deposit accounts, money, goods,

instruments, securities, documents, credits, claims, demands, and any other property rights and

interest of SHPC, Inc., and any and all proceeds, including, without limitation, insurance proceeds,

and products of any of the foregoing.

        18.       Additional affiliates and related entities of SHPC, Inc. pledged assets as collateral

or provided guaranties to HSCM as security for the loan. SHPC, Inc. agreed to maintain the

collateral free from any adverse claims, interests, or encumbrances of any kind or nature.

        19.       HSCM’s security interest in all of the collateral set forth in the Security Agreement

was properly perfected through the filing of a UCC-1 Financing Statement on August 31, 2016

with the Florida Secured Transaction Registry. A copy of the foregoing document is attached

hereto as Exhibit A.

        20.       On or around October 26, 2018, SHPC, Inc. converted from a Florida corporation

to a Delaware limited liability company, Seeman Holtz Property and Casualty, LLC (“SHPC,

LLC,” and collectively with applicable affiliates and related entities that were parties to various of

the loan documents, “SHPC”). HSCM’s collateral continued in all of the assets of SHPC as set

forth in the Security Agreement.


                                                    4

96003836v.1
              Case 1:21-cv-06904-AJN Document 1 Filed 08/16/21 Page 5 of 10




        21.       HSCM’s security interest in “[a]ll assets now owned or hereafter acquired by

[SHPC, LLC] or in which [SHPC, LLC] otherwise has rights and all proceeds thereof” was

properly perfected through the filing of the UCC-1 Financing Statement on October 15, 2018 with

the Delaware Department of State. A copy of the foregoing document is attached hereto as Exhibit

B.

        22.       Through and including late 2019, HSCM continued to provide additional loans to

SHPC pursuant to the loan documents.

        23.       SHPC has been in default of the loan documents since at least November of 2019.

As a result, HSCM ultimately declared the entire unpaid principal balance and unpaid accrued

interest immediately due and owing of more than $150,000,000.00.

        24.       As a result of SHPC’s default, HSCM is entitled to the immediate possession,

assemblage, and surrender of all collateral as defined in the Security Agreement and the other loan

documents.

        25.       HSCM is currently owed in excess of $189,000,000.00.

        B.        Defendants’ Interference with and Conversion of HSCM’s Collateral

        26.       On or about April 14, 2021, 24 Capital and National Seniors Insurance Inc.

(“National”), entered into an agreement (the “24 Capital Agreement”), whereby 24 Capital

purported to purchase a certain amount of future receivables owing to National.

        27.       On or about April 14, 2021, Everyday and National entered into an agreement (the

“Everyday Agreement”), whereby Everyday purported to purchase a certain portion of future

receivables owing to National.

        28.       On or about April 19, 2021, Newco and National entered into an agreement (the

“Newco Agreement,” and together with the 24 Capital Agreement and the Everyday Agreement,


                                                  5

96003836v.1
              Case 1:21-cv-06904-AJN Document 1 Filed 08/16/21 Page 6 of 10




the “Factoring Agreements”), whereby Newco purported to purchase a certain portion of future

receivables owing to National.

        29.       Upon information and belief, National became indebted to the Defendants on

account of each of the Factoring Agreements, and the Defendants subsequently asserted that

National had breached each of the Factoring Agreements.

        30.       As a result, the Defendants have asserted an interest in certain accounts receivable

belonging to SHPC and in certain funds held by SHPC in various deposit accounts. Moreover, 24

Capital, Everyday, and Newco have each commenced litigation, in Connecticut, New York, and

New York courts respectively, seeking damages against National and several entities including

SHPC. See 24 Capital, LLC v. National Seniors Insurance, Inc., et al., Case No. HHD-CV21-

6145370-S (Conn. Super. 2021); Business Advance Team LLC d/b/a Everyday Capital v. National

Senior Insurance, Inc., et al., Index No. 518091/2021 (Sup. Ct., Kings County, 2021); Newco

Capital Group VI LLC v. National Seniors Insurance, Inc., et al., Index No. 808754/2021E (Sup.

Ct., Bronx County, 2021).

        31.       However, SHPC’s accounts receivable, and their proceeds in various deposit

accounts, are subject to HSCM’s perfected first priority security interest in SHPC’s assets,

including SHPC’s accounts receivable and the proceeds therefrom.

        32.       HSCM’s interests in SHPC’s accounts receivable, and the proceeds therefrom, have

been perfected at all relevant times and remain perfected as of the filing of this Complaint.

Pursuant to UCC § 9-315, among other provisions, HSCM’s interests in such accounts receivable

and their proceeds are therefore superior to any purported interests asserted by the Defendants.

        33.       HSCM made a demand on each of the Defendants to cease all of their efforts to

seize, attach, encumber, or otherwise interfere with HSCM’s collateral or the proceeds from such


                                                   6

96003836v.1
              Case 1:21-cv-06904-AJN Document 1 Filed 08/16/21 Page 7 of 10




collateral but was rebuffed.

        34.       The Defendants’ interference with HSCM’s priority security interest in its collateral

constitutes a substantial and continuing controversy of sufficient immediacy and reality to warrant

the issuance of a declaratory judgment.

        35.       Moreover, the Defendants’ unauthorized attempt to seize, attach, encumber, or

otherwise interfere with HSCM’s collateral constitutes a conversion. This conversion has not only

deprived HSCM of its collateral, but by seizing the collateral, Defendants have caused it to

diminish in value. Further, Defendants’ conversion of the collateral has deprived HSCM of

interest, profits, and future profits to which it would have been entitled but for the Defendants

wrongfully converting the collateral.


                           AS AND FOR A FIRST CAUSE OF ACTION
                   (Declaratory Judgment to Determine the Validity, Priority, and
                              Extent of the Parties’ Liens in Property)

        36.       HSCM repeats, realleges, and incorporates by reference herein the allegations

contained in Paragraphs 1 through 35 as if fully set forth in this First Cause of Action.

        37.       Pursuant to the Declaratory Judgment Act, “[i]n a case of actual controversy within

its jurisdiction . . . any court of the United States . . . may declare the rights and other legal relations

of any interested party seeking such declaration, whether or not further relief is or could be sought.”

28 U.S.C. § 2201(a).

        38.       An actual controversy has arisen and now exists between HSCM and the

Defendants as to their legal rights and duties for which HSCM seeks a judicial declaration of rights

as to such matters, as well as further necessary or proper relief, including injunctive relief.

        39.       Pursuant to the Uniform Commercial Code, HSCM possesses rights to its collateral

in SHPC’s assets, including without limitation SHPC’s accounts receivable and the proceeds


                                                     7

96003836v.1
              Case 1:21-cv-06904-AJN Document 1 Filed 08/16/21 Page 8 of 10




therefrom, that are superior to any purported interests asserted by the Defendants.

        40.       HSCM is therefore entitled to: immediate possession and use of its collateral and

any proceeds therefrom; protection of that collateral from diminution in value; and, among other

things, protections against Defendants’ efforts to attempt to seize, attach, encumber or otherwise

interfere with that collateral.

        41.       HSCM has made a demand on each of the Defendants to cease all of their efforts

to seize, attach, encumber, or otherwise interfere with HSCM’s collateral or the proceeds from

such collateral but was rebuffed.

        42.       This controversy is of sufficient immediacy and reality to warrant the issuance of a

declaratory judgment.

        43.       Based upon the forgoing, HSCM requests the Court enter a declaration determining

that HSCM’s perfected first priority security interest in SHPC’s assets, including SHPC’s accounts

receivable and the proceeds therefrom, is superior to any purported interests asserted by each of

the Defendants.


                           AS AND FOR A SECOND CAUSE OF ACTION
                                         (Conversion)

        44.       HSCM repeats, realleges, and incorporates by reference herein the allegations

contained in Paragraphs 1 through 43 as if fully set forth in this Second Cause of Action.

        45.       Pursuant to the Uniform Commercial Code, HSCM possesses rights to its collateral

in SHPC’s assets, including without limitation SHPC’s accounts receivable and the proceeds

therefrom, that are superior to any purported interests asserted by the Defendants.

        46.       HSCM is therefore entitled to immediate possession and use of its collateral and

any proceeds therefrom.

        47.       HSCM has made a demand on each of the Defendants to cease all of their efforts
                                                   8

96003836v.1
              Case 1:21-cv-06904-AJN Document 1 Filed 08/16/21 Page 9 of 10




to seize, attach, encumber, or otherwise interfere with HSCM’s collateral or the proceeds from

such collateral but was rebuffed.

        48.         The Defendants’ unauthorized and ongoing efforts to seize, attach, encumber, or

otherwise interfere with HSCM’s collateral or the proceeds from such collateral constitutes a

conversion. These efforts have further diminished the value of HSCM’s collateral and caused lost

profits and lost future profits that could have been earned by that collateral.

        49.         It would violate principles of justice, equity, and good conscience to allow the

Defendants to retain any benefits or proceeds that they may have received from HSCM’s collateral.

The Defendants should be required to disgorge any and all such improperly obtained benefits or

proceeds to the extent applicable.

        50.         Moreover, the Court should award HSCM damages for any diminution of value of

its collateral, lost profits, and lost future profits that could have been earned on the collateral, and

lost future profits, as well as other harm caused by the Defendants’ interference with HSCM’s

efforts to realize its collateral.

                                          RELIEF REQUESTED

        WHEREFORE, Plaintiff requests that the Court grant the following relief:

               A.       With respect to Count I, a Judgment declaring that HSCM’s perfected first
                        priority security interest in all of SHPC’s assets, including SHPC’s accounts
                        receivable and the proceeds therefrom, is superior to any purported interests
                        asserted before or after the date of this Complaint by the Defendants, and is
                        protected from any further efforts by Defendants to seize, attach, encumber or
                        otherwise interfere with those assets.
               B.       With respect to Count II, (i) a Judgment that the Defendants’ unauthorized
                        attempt to seize, attach, encumber, or otherwise interfere with HSCM’s
                        collateral constitutes a conversion, (ii) an Order that the Defendants disgorge
                        any and all improperly obtained benefits or proceeds to the extent applicable,
                        and (iii) an award of damages for any diminution of value of HSCM’s
                        collateral, lost interest, lost profits, lost future profits, or other harm caused by
                        the Defendants’ interference with HSCM’s efforts to recover its collateral; and


                                                       9

96003836v.1
          Case 1:21-cv-06904-AJN Document 1 Filed 08/16/21 Page 10 of 10




              C.   An Order granting such other relief as the Court deems just and proper.


Dated: New York, New York
       August 16, 2021



                                                   /s/ Casey B. Howard
                                                   Casey B. Howard
                                                   LOCKE LORD LLP
                                                   Attorneys for Plaintiff
                                                   Brookfield Place, 200 Vesey Street
                                                   20th Floor
                                                   New York, NY 10281-2101
                                                   212-415-8600




                                              10

96003836v.1
